 342DECISIONSOF NATIONALLABOR RELATIONS BOARDGlobeManufacturing,-Company and Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Local#526 a/w International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 1-CA-9649June 10, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn October 25, 1974, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions of the Administrative LawJudge only to the extent consistent herewith.James McCarthy had been employed by Respon-dent as an extruder-helper since 1959. It was aphysically taxing job and McCarthy established aprolonged history of back injuries. He had beenworking off and on for some time because of hisinjuriesand he had received a report from aphysician stating "this patient would appear to beimproving and will no doubt return to work as heanticipates.There is, however, the long rangeproblem in that the patient has a recurrent low backsyndrome which I am reasonably certain will keeprepeating almost on an indefinite basis."On January 3, 1974, McCarthy visited Respon-dent's plant and spoke to Romanowicz, Respon-dent's production manager, who told McCarthy thathe, Romanowicz, had received Dr. Resnick's report;that, because the prognosis indicated a continuingdeterioration of McCarthy's condition, Romanowiczdid not think that the Company had any work whichMcCarthy was capable of performing; and that itwould not be economically fair for the Respondentto be subjected to McCarthy's intermittent employ-ment.On March 6, 1974, the original charge herein wasfiledalleging thatRespondent violated Section1TheGeneral Counsel has excepted to certaincredibility findings madeby theAdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderanceof all of therelevant evidenceconvinces us that the resolutions are incorrect.StandardDry Wall Products,218 NLRB No. 518(a)(3) of the Act by its_ refusal to permit McCarthyto return to work.2 On March 15, 1974, McCarthywent to the plant with a note from a Dr. Quigleystating thatMcCarthy had been under his care andcould return to work on February 11, 1974. Romano-wicz looked at the document and said "your workpermit doesn't mean anything because you have seenfit to file unfair labor practice charges against theCompany, it is inappropriate for me to discussemployment with you. You are not fired or terminat-ed. You are still considered an employee of Globe. I-have nothing further to say to you." McCarthy thenleft the office.The Administrative Law Judge found that Section8(a)(4) had not been violatedbecause(a)Romano-wicz had not foreclosed any future discussionconcerning McCarthy's return to work, (b) Romano-wicz explicitly advisedMcCarthy that "you are notfiredor terminated, you are still considered anemployee of Globe," and (c) Respondent did notdischargeMcCarthy on March 15, 1974, or at anyother time thereafter. The Administrative Law Judgefurther found that Romanowicz had declined todiscussMcCarthy's work status on March 15 onadvice of counsel because the unfair labor practicecharge filed was under investigation, and that thiswas a stance which Respondent could legallyassume.We do not agree.Romanowicz did indeed foreclose any futurediscussion concerningMcCarthy's return to work.He told McCarthy that he, Romanowicz, hadnothing further to say. Under thecircumstances,McCarthy had no choice but to leave the office. Thefact that Romanowicz told McCarthy that he was notfired or terminated and that he was still consideredan employee of Globe is negated by the fact thatRespondent refused to return McCarthy to work. Ineffect,Romanowicz discharged McCarthy and it isclear from the context of the conversation thatRespondent was refusing to discuss McCarthy'sreturn to work because an unfair labor practicecharge had been filed against Respondent. In suchcircumstances,we find that Respondent violatedSection 8(a)(4) of the Act on March 15, 1974, by itsfailure to recall McCarthy to work.Our dissenting colleague would find that Respon-dent constructively discharged McCarthy and Gol-den in violation of Section 8(a)(3). The evidencesupporting such a finding, however, is unconvincing.With respect to McCarthy's discharge, the dissentreliesheavilyon the synopsis of a telephoneInc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951).We havecarefullyexamined the record andfind nobasis for reversing his findings.2We agree with the Administrative Law Judge that this particularincidentdid notconstitute a violation of Sec. 8(a)(3). GLOBE MANUFACTURING COMPANY343conversationbetweenRespondent's plant safetyengineer, Penrose, and Castro, an agent for Respon-dent's workmen's compensation insurer. This synop-siswas handwritten by Castro in a sort of personalshorthand. The note identifies the claimant McCar-thy as a troublemaker. At the trial there wasextensive discussion of the meaning of the note and itisevident that the dissent's interpretation is incor-rect.Counsel for the General Counsel questionedinsurance agent Castro as his witness. The followingexchange took place:Q. In the last paragraph that says, "theinsured would like to force claimant to resign ifthey could-equals another Golden. George saysthe claimant may return to work to get his holidaypay." Was that the words of Mr. Penrose?A.No. This would have been more or less mysummary of the conversation. There's no quotesin there.Q. I ask you, the document there says that"the assured would like," are those the words thatMr. Penrose used?A.No. I can recall that, it's his,response tomy questions regarding the possibility of a lumpsum.Q.And he mentioned the possibility ofresignation?A.On a questionable back injury there is noway we can come out with an agreement. Andunder this set of circumstances, your alternativesare either to deny or to lump sum. And that was aquestion I put to him.Q.You can lump sum a settlement, can't you,Mr. Castro, without requiring an individual fromresigning?A.Not necessarily, not in a back injury. It'sbong standing practice in the imdustry that if aperson with a back injury, unless for some reasonthe insurance company wants to take the risk,there is no reason to lump sum the case if you aregoing to let the fellow go right back to work.Q.So you called Globe and got Globe'sopinion of what they wanted to do with Mr.McCarthy, is that correct?A.No. I would say that this is a generalconversation regarding the injury.***JUDGE ROSENBERG: Is it possible that some orallof these written comments which you havewritten were things that you suggested?THE WITNEss: I would think: that they wouldbe.JUDGE ROSENBERG:RatherthanPenrose'sdirections to you?TWITNESS: Yes. I am not in the practice oftaking shorthand, taking down a conversationverbatim.The exchange between Respondent's attorney andthe witness also contradicts General Counsel's theoryin this case.Q.Now referring to General Counsel's exhib-it10.The reference "claimant equals trouble-maker" is that your conclusion or a statementmade by Mr. Penrose?A. I believe that was my conclusion.Q.And the statement "assured would like toforce claimant to resign if they could, equalsanother Golden," is that your conclusion or isthat the statement that you attribute toMr.Penrose?A. It is not his. It would be my summary ofthe situation.Q.Did Mr. Penrose at any time during thatconversation,Mr. Castro, tell you that he wantedMr. McCarthy resigned?A.Not to the best of my knowledge.Q.Did he ever insist that Mr. McCarthyresign?A.No.Q.Or that you do what you could to get himto resign?A.No.****Q.To your knowledge, has Mr. Penrose oranyone else from Globe Manufacturing everinsisted that Mr. Golden or Mr. McCarthy resignfrom the company?Q.Was any suggestion along those lines evermade to you by the company, anyone in thecompany?A.No.,Q.As far as you know, if you weren't able toobtain a settlement with Mr. Golden or Mr.McCarthy, that would be perfectly all right withGlobe Manufacturing, wouldn't it?A.Yes, as far as I know.The dissent's inference that the note meant thatRespondent was out to fire McCarthy is unjustified.The dissent also relies on a conversation betweenCottam, the insurance company's claim adjuster, and 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcCarthy in which Cottam told McCarthy thatRespondent did not want McCarthy back. AssumingRespondent in fact stated that it did not wantMcCarthy back, there is not one iota of evidence thatRespondent was so motivated by McCarthy's unionactivities.As to Golden's alleged discharge, the evidence isagain extremely thin, if it exists at all. The dissentconcedes that the issue of the possible resignation ofGolden in exchange for a lump sum was raised bythe insurance company and not by Respondent.Again, however, if Respondent did indeed try toobtain Golden's resignation, or if Respondent wasinstrumental in helping the insurance company toobtain Golden's resignation, there is no evidence thatthe motive was unlawful under the Act.While it can be argued that perhaps Respondentlacked compassion by trying to get rid of employeeswho had been disabled performing heavy work forRespondent, the Board is not vested with jurisdictionor authority to fmd violations of the Act because ofthe want of such feeling by an employer. The properforum in which to litigate a workmen's compensationclaim is the appropriate state agency and not theNational Labor Relations Board.Finally, the dissent relies on a statement made by asupervisor to McCarthy after the election. It is clearfrom the statement, which is quoted in the dissent,that it was a gratuitous opinion of a minor supervisortoMcCarthy as a friend of McCarthy's.REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(4)and (1) of the Act, we shall order that Respondentcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.It having been found that the Respondent unlaw-fully refused to recall to work and discharged JamesMcCarthy on March 15, 1974, we will orderRespondent to offer him full reinstatement, withbackpay computed on a quarterly basis, plus interestat 6 percent per annum; as prescribed inF.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962), fromMarch 15, 1974, to the date reinstatement is offered.CONCLUSIONS OF LAW1.Globe Manufacturing Company is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3In the event that thisOrder is enforced by a Judgment of a UnitedStates Courtof Appeals, the words in the noticereading"Posted by Orderof the NationalLabor RelationsBoard" shallread "Posted Pursuant to a2.Teamsters,Chauffeurs,Warehousemen andHelpers of America, Local # 526 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By refusing to recall to work and dischargingJamesMcCarthy because an unfair labor practicecharge had been filed under the Act, Respondentengaged in unfair labor practices within the meaningof Section 8(a)(4) and (1) of the Act.4.The foregoing unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Globe Manufacturing Company, Fall River, Massa-chusetts, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to recall to work, discharging, orotherwise discriminating against employees becauseunfair labor practice charges have been filed underthe Act.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isdeemed- necessary to effectuate the policies of theAct:(a)Offer James McCarthy immediate and fullreinstatement. to his former job or, if that job nolonger exists, to a substantially equivalent position,without loss of seniority or other rights and privi-leges, and make him whole for any loss of earningsthat he may have suffered in the manner set forth inThe Remedy section of this Decision.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and, reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its plant in Fall River, Massachusetts,copies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by theRegionalDirector for Region 1, after being dulysigned by a duly authorized representative of theRespondent, shall be posted by Respondent' immedi-ately upon receipt thereof, and be maintained by itJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." GLOBE MANUFACTURING COMPANY345for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees, are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBERJENKINS, concurring and dissenting in part:My colleagues find that the Respondent violatedSection 8(a)(4) of the Act by refusing employment toemployee James McCarthy because he filed theinstant charges. I concur in this finding.However, there is additional evidence which, in myview, compels 4 finding that the Respondent con-structivelydischargedMcCarthy and, employeeWilliam Golden in violation of Section 8(a)(3) and(1). In support of these allegations contained in thecomplaint, the General Counsel placed into evidencecertaindocuments, . including the synopsis of atelephone conversation on November 20, 1973,between the Respondent's plant safety engineer,GeorgePenrose,and David Castro, an agent for theRespondent'sworkmen's compensation insurer,CommercialUnited.The discussion concernedMcCarthy's recent November 12 work-related acci-dent, and in pertinent part states:Clt [i.e., claimantMcCarthy] = Troublemaker... assd [i.e., assured,`theRespondent] wouldlike to force clt [McCarthy] to resign if they could= another [employee William] Golden4This evidence, and its obvious implications, is notconsideredor mentionedin the attached Administra-tive Law Judge's Decision. To me this and additionalcritical evidence in the record of this case clearlyestablishesthat within days after McCarthy's acci-dent the Respondent had set out to rid itself of the4In full, the note relates the following:Geo Penrose called James McCarthy-still out report sent 11-14 -assd feels faking-takes time off for back now & then-moved toanother job&griped lower back = stiff left Tues.11-13 Clt =Troublemaker-assd would like to force clt to resign if they could =another Golden RTW[return to work]to get his holiday pay.DC11-20-73Whether Castro actually quoted Penrose seems immaterial; for, as mycolleaguesmust concede,Castro's "summary of the situation" and his"summary of the conversation"with Penrose could hardly have beenrecorded without Penrose's active participation-after all, Castro was nottalking to himself.And, as discussed below,any remaining doubtconcerning the Respondent's participation in a schemeto force McCarthy'sresignation is removed by the clear(and uncontroverted)"impression"given to Commercial United that"they[the Respondent]don 7t want you"troublemaker," 5 McCarthy, in spite of his efforts toreturn to work. Thus, by January 3, 1974, when theRespondent made clear to him its unlawful design,McCarthy had been examined by Commercial'sphysician and, after his relapse,McCarthy wasreexamined by his own doctor. Each concluded that,whileMcCarthy had a history of back trouble,6 hewas nonetheless making progress and was physicallyable to resume his, normal duties. McCarthy in-formed Penrose on December 21, 1973, that hewould be returning to work in mid-January; onDecember 26 he informed Commercial's claimadjuster,William Cottam, that he would be goingback to work in mid-January; and on a visit to theplant on January 3, 1974, he again told Penrose hewould be returning to work in mid-January. Howev-er,Penrose, the party to whom the Respondentusually deferred in such matters, told McCarthy thathe would be required to discuss the matter with VicePresident Romanowicz. McCarthy told Romanowiczthat .he was ready to start in mid-January, to perform"any work assigned that Globe gives me." At thispoint, Romanowicz admittedly raised the possibilityof not reemploying McCarthy because the medicalreport of Commercial's physician was not favorableand it would not be fair to the Respondent to acceptMcCarthy's return.? When McCarthy replied, if after15years he was terminated by the Respondentbecause of an industrial accident, "who would hireme," Romanowicz offered that "he should be able tofind something someplace." McCarthy then men-tioned that he had not received any workmen'scompensation in 63 days (sincehisNovember 12accident)and was in dire financial need. TheRespondent's vice president admittedly turned to thesubject of alternative (and,, inMcCarthy's view,fraudulent) forms of compensation, which includedconcealing the fact that he was under a physician'scare in order to collect unemployment compensation,McCarthy admittedly rejected these overtures, andsaid that if there was"anyhold" on the workmen's[McCarthy ] backat Globe underanycircumstances."5 I am at a loss to conceive for what reason other than his unionactivitiesMcCarthywould be labeled a troublemaker. Respondent's vicepresident, Romanowicz,said that he had no complaints againstMcCarthyduring the latter's15 years ofservice;there is absolutely no evidence in therecord of any derelictions on McCarthy's part;and surelythe Respondentcould not be referringto McCarthy's unfortunate accident while on the job.Finally, the Respondent's subsequent actions would removeany doubt thatit thoughtMcCarthywas "faking" his back injury on November 12.6Actually,before his accid`e`nt on November12, 1973, McCarthy, in his15 yearswith the Respondent,had hadseven back injuries causing him tomiss a totalof only 2months of work.The work involved at theRespondent's plant was arduous and injuries were commonplace.rThe Administrative Law Judge concluded that at this meetingMcCarthynever asked for hisjob back.In view of Romanowicz' admitteddiscussion of this medical report,the limitationson McCarthy's capabilities,and fairnessto the Company,itstrains all credibility to believe thatMcCarthy's return was not the topic under discussion. 346DECISIONSOF NATIONAL LABOR RELATIONS BOARDcompensation he was retaining counsel. Beforeoffering to call Commercial, Romanowicz stated, "ifyou decide to get a lawyer to help you to collectworkmen's compensation, you might as well tell thelawyer that there is a very good possibility there is noemployment for you at Globe Manufacturing." 8Later that same day, Cottam telephoned McCar-thy, stated that the Respondent was interested inseeing that McCarthy got some payment, and askedifMcCarthy would submit to another examination inwhich case Commercial would authorize partialpayment to McCarthy, explaining that McCarthywould be required to go before the IndustrialAccident Board for any additional sums of money.McCarthy inquired whether, if the examinationscheduled for January 8 were favorable, he would beable to return to the Respondent on January 14. It isuncontroverted that Cottam ended the conversationstating that he had been told by Respondent "thatthey didn't want [McCarthy's ] services anymoreunder any circumstances." It is also undenied that onthe following day, January 4, Cottam again calledMcCarthy, stating that if McCarthy approved thepartialdisability settlement, as outlined the daybefore, Commercial could mail a check for 5 weeks'compensation that day. When McCarthy asked if hecould return to work on January 14, Cottamanswered:Iwish they would see it that way at Globe. Itwould make it easier on the insurance company.But the impression that I keep getting from themis that they don't want you back at Globe underany circumstances.McCarthy refused this offer and decided to retaincounselwhich ultimately led to the filing of theinstantcharges and the Respondent's further dis-crimination againstMcCarthy on March 15.As .forWilliamGolden, the record shows thatfollowing his accident at work in June 1973 he soughtto obtain workmen's compensation from Commer-cial and submitted to physical examinations by hisown doctor and Commercial's physician, both ofwhom concluded that Golden could return to lightwork. Commercial's physician stated in his report ofAugust 14 that he found only "modest objectivefindings" of injury to Golden's back, adding thatGolden's ailments were "mainly of a subjectivenature."Yet,when Golden told Romanowicz onAugust 28 that he was medically cleared to return tolightduties,the Respondent's vice president replied8Although called to testify after McCarthy,Romanowicz never deniedmaking this remark.9Commercial's physician had concluded in mid-August that Golden hadnot suffered a ruptured discand any such fearwas largely"subjective."Romanowicz sought to explainthathe had not seen the report although hethat there was no such work available and if Goldenwere to return he would be assigned to his formerarduous job on extruders. Romanowicz claimed that,despite a documented history of assigning recuperat-ing workmen to less burdensome tasks, the Respon-dent had recently changed its practice and nowrequired that injured workmen resume the samedifficult jobs that led to their injury. Yet this newpracticewas apparently not disclosed to Commer-cial,and,when pressed, Romanowicz could notname any employee, other than Golden, to whomthis new policy applied. Shortly thereafter, Cottamsuggested that Golden settle his claim for compensa-tion in a lump sum and resign from the Respondent,explaining further that:[I]tdoesn't appear to me that [the Respondent]wants you back, so we are going to have to gettogether and make a settlement ... but there isone thing you're going to have to do. You'regoing to have to resign.Cottam and Golden then discussed a lump sumsettlement figure.On October 12, Golden again visited Romanowicz,related that he was in dire financial need because hehad not received any compensation in 3 months, andpleaded for his old job. Romanowicz refused,explaining thatGolden had a disc problem and,apparently, according to the new policy, Golden could'not return unless he was "completely healthy." 9:Two weeks later,Golden reached a settlementwith Commercial on a lump sum payment of $3,500,conditioned, of course, on his resignation which wasmailed to the Respondent on October 23.The Administrative Law Judge concluded thatGolden's job separation was voluntary and that theRespondent "played no role, either directly orindirectly, in imposing the condition of forcedresignation upon Golden as a prerequisite to thereceipt of an insurance settlement." However, theAdministrativeLaw Judge failed to discuss andapparently overlooked the fact that on October 5George Penrose had called a Commercial agent,Edward Squire, and, left the following message forCottam:Lee [i.e., Leland Cottam]: George Penrose called.He has talked over with assd's V.P. [Roman-owicz ] and they agree with a lump sum contin-gent upon the client [i.e., claimantGolden]signing a resignation slip.was certain that Golden had sustained such an injury. Confronted withthese circumstances,Romanowicz then testified that,although he did notknow about Golden's true medical condition,he concluded that Golden wasseriouslyinjured by the wayhe was"fidgeting in the chair." GLOBE MANUFACTURING COMPANY347He wanted to know what we would pay for a[lump sum]. I said in the neighborhood of $3,500.I told him you'd be contacting client next week.Last yearthe teamsters spent several monthstrying toconvince our employeesthat theyneeded a union ... .ESS10-5-73As with the notation made with regard to McCar-thy., this evidence establishes that the Respondentwas considering Golden's forced retirement, while atthe same time representing to Golden that he couldreturn,albeit"ifhe were completely healthy."Cottam himself testified that while the subjects of alump sum settlement and possible resignation wereraised by Commercial it was incumbent upon thecarrier to seek the insured's approval before takingthe drastic step of conditioning a lump sum settle-merit upon resignation.'° Cottam further explainedthe true gravity of this procedure, which requires theapproval of the Commission of the IndustrialAccident Board, by explaining that a lump sumsettlement conditioned upon resignation occurs in"one out of every two hundred cases." This uncon-troverted evidence shows that the Respondent playeda very crucial role in forcing Golden to take thisdrastic step by refusing to reemploy him after hisaccident.Of course, there is the matter of motivation.McCarthy and Golden were the only two, observersfor the Union at the election in May 1973. Before theelection, theRespondent called into supervisors'offices small groups of employees to warn themagainst participating in union activities.McCarthywas admittedly a spearhead of the movement andwas the chief organizer among his fellow first-shiftemployees. Also it is undenied that he was told by asupervisor after the election: "I'm going to give yousome friendly advice, Red. Watch yourself. Watchwhat you say because the company is out to get rid ofpeople like you."" While some time had elapsedsince the election and Golden's discharge, it isnoteworthy that McCarthy, as late as November, wasstill considered a "troublemaker," and the Respon-dent was then plotting his discharge, as it had donein Golden's case. As my colleagues would now agree,there is the further evidence of union animussurrounding theMarch 15, 1974, confrontationbetween Romanowicz and McCarthy. Finally, it isdocumented that the union activities of its employeeswere hardly a forgotten matter 1 year after theelection, for, in response to a new organizationalcampaign in the spring of 1974, the Respondent'spresident sent to all of its 300 employees a letter,dated' March 26, 1974, reminding them thatLast year, the election was held only because anumber of employees were convinced to signcards . . . . Obviously many employees signedcards under pressure last year who had nointention of joining the union or voting for it. Outof this came months ofunrest inthe plant.Accordingly, after careful consideration of theentirerecord evidence, including that evidenceherein set forth which was not discussed andapparently not considered by the AdministrativeLaw Judge, I must conclude that the Respondentviolated Section 8(a)(3) with respect to employeesMcCarthy and Golden as alleged in the complaint.10 In this regard,the following colloquy during the proceeding isenlightening:[ALT ] RosENBERG. Let me ask you this, Mr. Cottam.At anytimeduring these [settlement]negotiations...did either M.T. RomanowiczorMr. Penrose suggest to you as a condition of receiving a lump sum,that Golden be asked to resign?THE Wimsss: He didn't to me, sir. He did to Mr.Squire.That'swhy I didn'tmention it, because he called and Mr. Squire took themessage,not myself.[ALJ] RGSENBERG:Did he tell you why Mr. Penrose requested orsuggested that Golden resign?TUE WrrNESS: Not according to the note that is on the file.The noteon the file simply states it was all right for us to proceed and settle thecase.He asked us how much we had in mind paying,and he just said hethoughtwe should get the resignation that I mentioned.11These incidents were not alleged as conduct violative of Sec. 8(a)(1) ofthe Actbecause they occurred outside the 10(b) period.Nonetheless, theyare important background for the Respondent's unlawful actions.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recall to work, dis-charge, or otherwise discriminate against employ-ees because unfair labor practice charges havebeen filed under the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof the rightsguaranteedto them bySection 7 of the Act.WE WILL offerJamesMcCarthyimmediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalentposition,without prejudice to his seniority orother rights or privileges, and will make him 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole for any loss of earnings he may havesuffered.GLOBE MANUFACTURINGCOMPANYDECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding was tried before me inFall River, Massachusetts, on July 25 and 26, 1974, on anamended complaint filed by the General Counsel of theNational Labor Relations Board and an answer filedthereto by Globe Manufacturing Company, herein calledthe Respondent.' At issue is whether Respondent violatedSection 8(a)(3) and (4) of the National Labor RelationsAct, as amended, by certain conduct to be detailed below.Briefs have been received from the General Counsel andthe Respondent which have been duly considered.2Upon the entire record made in this proceeding,including my observation of the demeanor of the witnessesas they testified on the stand, I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERRespondent,aMassachusetts corporationwith itsprincipal office and place of business in Fall River,Massachusetts,is engaged in the manufacture,sale, anddistribution of rubber threads and related products.Duringthe annual period material to this proceeding,Respondentreceived goods and materials valued in excess of $50,000directly from points located outside the Commonwealth ofMassachusetts.In the same period, Respondent shippedgoods and materials valued in excessof $50,000 directly topoints located outside said Commonwealth.The complaintalleges,the answer admits,and I fmd thatRespondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.U. THELABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local #526, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint, as amended, alleges that Respondentviolated Section 8(a)(3) of the Act when, on October 23,1973, it constructively discharged employeeWilliamGolden by requiring him to execute a "resignation notice"thereby forcing him to abandon his employment withRespondent in order to enable him to receive monies duefrom a workmen's compensation claim, all because he had3The complaint,which issued on June14, 1974,is based upon chargesand amended charges filed and served on March6, 1974,and June7, 1974,respectively.acted as an observer on behalf of the Union in an electionwhich was conducted by the Board among an appropriateunit of Respondent's employees on April 12, 1973. Thecomplaint further alleges that Respondent offended theprovisionsof Section 8(a)(3) by discharging and/orrefusing to permit employee James McCarthy to return towork on January 3, 1974, because he, too, served as aunion observer during the balloting, and additionallyviolated Section 8(a)(4) by discharging and/or refusing topermitMcCarthy to return to work on March 15, 1974,because he had filed unfair labor practice chargesagainstRespondent under the Act. For its part, Respondent deniesthe commission of any labor practices proscribed by theStatute.On April 12, 1973, following the filing of a representationpetition by the Union, an election was conducted by theBoard among Respondent's employees which the Unionlost by a score of 2 to 1. No objections or unfair laborpractice charges were filed by the Union in connectionwith the vote and, consequently, the Board certified theresults.It is undisputed and I find that, during the election,employee William Golden actedas a unionobserver andRespondent was fully aware of hisdesignatedrole.Goldenalso distributed union authorization cards to employeesnear the plant prior to the election. However, the record isdevoid of any probativeevidencethat Respondent knew ofthese ancillary activities. Otherwise, Golden didnot engageinanyfuture supportive endeavors on the Union's behalf.Prior to his separation from Respondent's employmentrollson October 23, 1973, Golden had worked for theCompany since 1970 and regularly performed the duties ofdoffer-helper on extruders. Physically, the job was ademanding one in that it required the lifting of boxes andother materialsweighingup to 100 pounds, and consider-able bending. On June 22, 1973,he sustainedan injury tohis back while at work and, shortly thereafter, sought andreceivedmedical attention.He also filed a claim forworkmen's compensation. On August 28, 1973, GoldenvisitedWalter Romanowicz, Respondent's vice presidentand productionmanager,and handedRomanowicz a notefrom his physician, Dr. Bruce Derbyshire, which was datedAugust 27, 1973, and which recited that "This is to certifythatWilliam Golden has now recovered sufficiently to beable to return to light work duties on 8-28-73 if he is, notrequired to stand forlong periodsof time." Romanowicztestified and I find that he informed Golden that there wasno light duty work then available, but promised to reinstateGolden to his regular jobjust as soonas he was physicallyable to perform it.On October 12, 1973, Golden again visited Romanowicz.Because Goldenwas in direneed of financialresources, heasked Romanowicz for his regular job back although heacknowledged to the productionmanager thathe did notfeel physically qualified toexecute those duties.Romano-wicz told Golden that it would be folly for the latter toreturn to his regular work and risk further,seriousinjury tohis back.Romanowiczadded thatitwould alsobe risky for2Respondent's unopposed"Motion to Correct Transcript" is herebygranted. GLOBE MANUFACTURING COMPANY349the Respondent to return Golden to his former position inlight of the nature of Golden's infirmity. At this juncture,Golden informed Romanowicz that the former hadreceived a settlement offer from Commerical UnionInsurance Company, Respondent's workmen's compensa-tion insurance carrier, in the sum of $2,500. Golden statedthat he believed that this offer was inadequate and that heintended legally to battle for a larger figure. Romanowiczdid not respond to this intelligence, whereupon Goldenthanked Romanowicz for his advice and left the plant.On or about October 25, 1973, Respondent received inthe mail a written notice of resignation from Golden, datedOctober 23, 1973, which read: "I hereby resign from theemployment of the Globe Manufacturing Company." Thenotice was signed by Golden, and was witnessed by anattorney.At the hearing, the General Counsel, with commendablecandor, openly acknowledged that, if Golden's action inresigninghis employment with Respondent was voluntarilytaken, the Government's case as to him must inexorablyfall.Iturn next to a consideration of the evidencesurrounding Golden's rendition of the resignation notice.It is uncontroverted and I find that, on July 17, 1973,Golden telephoned Leland Cottam, the adjuster for theCommercial Union Insurance Company, to complain thathe had not received any insurance payments for almost 3-1/2 weeks sincehis injury. Cottam stated that, if Goldensubmitted to an examination by an insurance companydoctor,Cottam would remit a check for 4 weeks'compensation. On August 13, 1973, Golden was examinedby a Dr. Albert Resnick. On August 14, 1973, Dr. Resnickdrafted his medical report in which he made reference to adiagnosis by Golden's personal physician Dr. Derbyshire,who believed that Golden had a possible ruptured disc.Resnick disagreed with this diagnosis. Thereafter, onAugust 26, 1973, Golden called Cottam to inquire whetherthe latter had received Dr. Resnick's report. Cottam repliedin the affirmative and observed that the report contained anegativedescriptionofGolden's physical condition.Golden expressed his disagreement over Cottam's charac-terizationof his back injury and advised Cottam that heplanned to retain an attorney to press his compensatoryrights.A few days after his August 28, 1973, meeting withProductionManager Romanowicz, which is chronicledabove, Golden telephoned Cottam. In the ensuing conver-sation,and according to Golden's testimony, Cottammentioned that "it doesn't appear to me that [Respondent]wants you back, so we are going to have to get togetherand make a settlement . . . but there's one thing you'regoing to have to do. You're going to have to resign." 3Cottam initially mentioned a settlement figure of $2,500,and Golden countered with the sum of $5,000. Cottamdemurred at Golden's proposal and, just before thetelephonic colloquy ended, Cottam explained that, if asettlement were to be reached, Golden would have toundergo an examination by another insurance companydoctor. Arrangements were then made for Golden to beexaminedon or about September 9, 1973. Following theexamination,Golden spoke with Cottamseveral timesconcerning a settlementsum. On October 22, 1973, Goldenand Cottam reachedagreementon a figure of $3,500.Coincident thereto, Cottam informed Golden that "you aregoingto have toresignfrom the company," to which thelatter replied, "well, I don't know if I want to be out of ajob, but it's O.K. with me." As heretofore outlined, onOctober 23, 1973, Golden drafted his letter of resignationand mailed it to Respondent.Both Cottam and Romanowicz testified that Respondentplayed no role, either directly or indirectly, in imposing thecondition of forced resignation upon Golden as a prerequi-site to the receipt of an insurancesettlement,and Cottamstated unequivocally that Golden's action in resigning hisjob was entirely voluntary. If there is any doubt as to theveracity of their testimoniallystatementsin this regard, it iscompletely resolved, in my opinion, by Golden's candidtestimonyon this issue.During his sojourn on the witnessstand, Golden was questioned as follows:JUDGERosENBERG:In your conversations with Mr.Cottam, if the wordresign or resignation was evermentioned,did he ever tell you that that wordoriginated with anybody in the company?TilE WITNEss: I'm not positively sure if the wordresign wasused,but he did say "they don't want youback."JUDGEROSENBERG:They what?THE WiTNEss: They don't want me back, or "itappearstome thatthey don't want you back." That iswhat he said.JUDGE ROSENBERG: Did he say that anybody in thecompany had told him to tell you that in order for youto geta settlement, you would have to resign?THE WrrNEss: No.JUDGEROSENBERG:In your mind, when you wrotethat letter,there is a little notethat "I hereby resign,"did you do it voluntarily?THE WrrNEss: Yes.JUDGERosENBERG:There wasno coercion?Tim WrrNEss: He told me thatI'm going to have toresign orI won't receivemy settlement.JUDGERoSENBERG:So you had the option of eithernot resigningand gettingnothing,or resigning andgetting $3,500?THE WIZNESs: Yes.JUDGERosENBERG:Were you under the impressionthat the company had imposed that condition?Tim WrrNEss: No, Mr. Cottam_told me-all he saidto me was "it appearsto me that the company doesn'twant you back"He neversaid they wanted me toresign.JUDGERosENBERG:But he didn't say the companytold him that they didn't want you back?Tim WiTNEss: No.Based upon the foregoing testimony of Golden, as wellas the testimonial utterances of Cottam and Romanowicz,which I credit, I find that, on October 23, 1973, Golden3 In his testimony,Golden admitted that Cottam did not state that hehad been informed by Respondent that it did not want Golden back atwork. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoluntarily relinquished his job with Respondent to obtaina satisfactory financial settlement from Respondent's'insurance carrier. I fmd that Golden's decision to followthis course was unfettered' by any pressure levied uponhim, either openly or covertly, by Respondent in order topunish him for having served as a union observer in theelection held on April 12, 1973, some 6 months prior toGolden's resignation. Accordingly, I conclude that theGeneral Counsel has failed, by preponderant proof, toestablish that Respondent' violated Section 8(a)(3) in itsdealingswithGolden. I shall therefore dismiss theallegations in the complaint which relate to him.James McCarthy had been an employee of Respondentsince 1959. As in the case of Golden, McCarthy pulled atour as a union observer during the April 12, 1973 election.Thereafter, he refrained from all overt union activities .4Like William Golden,, McCarthy had been employed byRespondent as an extruder-helper, a job, which aspreviously noted, is physically taxing. During the span ofhisemployment from 1959, McCarthy established aprolonged history of back injuries. Thus, on August 6,1962, he experienced a back pain due to pushing a skid; onDecember 20, 1963, he suffered a bruised back when heslipped on the stairs at the plant; on May 18, 1970, hewrenched his back muscles while pushing a rack whichincapacitated him from a month; August 3, 1971, hesustained a back injury while "reaching" which deprivedhim of work for 3 weeks; and, on October 27, 1972, hestrained the small of his back while lifting.On May 15, 1973, approximately a month after theelection conducted by the Board, he experienced a musclepull in his middle back upon rising from a squattingposition.McCarthy thereafter absented himself from workand filed a workmen's compensation claim, for which hewas paid for the period of May 15 to 31, 1973. OnNovember 12, 1973, he again sustained a back injury whichoccurred while he was bending over the extruder tanks.McCarthy left his work on November 13, 1973, and, onNovember 26, 1973, he filed a workmen's compensationclaim with Adjuster Cottam of the Commercial UnionInsurance Company. During his incapacitation, McCarthywas treated by his personal chiropractor, Dr. Robert J.Quigley.Following the filing of his claim, and onDecember 7, 1973, McCarthy was examined by theinsurance carrier's physician, Dr. Albert Resnick.On December 21, 1973, McCarthy placed a call toGeorge Penrose, Respondent's plant safety engineer, toseek assistance in obtaining compensation payments.Penrose inquired whether the employee had any idea whenhe would be able to return to work. McCarthy replied thathe anticipated his return on December 17, 1973, but that hehad aggravated his back injury on December 11 and that itwould be mid-January 1974 before he could resume hisduties. Penrose promised to contact Cottam and explorethe situation. After doing so, Penrose called McCarthy toreport that Cottam would be unavailable until December26.On this date, McCarthy placed a call to Cottam.During their conversation, McCarthy complained that hehad been out of work for 44 days and had not received anycompensation payments. Cottam inquired as to whetherMcCarthy had returned to work, inasmuch as Dr.Resnick's medical report predicted that the employee couldresume his normal duties on December 17, 1973. McCar-thy replied that he had worsened his back injury onDecember 11, and that his chiropractor, Dr. Quigley, hadindicated that he would be able to go back to his job inmid-January 1974. In his report, Dr. Resnick noted:This patient would appear to be improvingandwill nodoubt return to work as he anticipates. There is,however, a long-range problem in that the patient has arecurrent low back syndrome which I am reasonablycertainwill keep repeating almost on an indefinitebasis .5On January 3, 1974, McCarthy visited the plant andspoke to Plant Safety Engineer Penrose. McCarthy testifiedthat he informed Penrose that Adjuster Cottam would notauthorize any, compensation payments until he (Cottam)had talked the matter over with Respondent's officials.Penrose asked how McCarthy's back injury was progress-ing, and McCarthy responded that it was coming alongwell and that he would be able to return to the plantaround the middle of January. A short time later,McCarthy met with Romanowicz. According to McCarthy,Romanowicz inquired as to when the former could comeback to his job. McCarthy answered that he contemplateddoing so around January 14. Romanowicz then stated thathe had received Dr. Resnick's report and that, because theprognosis indicated a continuing deterioration of McCar-thy's back condition, Romanowicz remarked that he didnot think the Company had any work which McCarthywas capable of performing, and that it would not beeconomically fair for the Respondent to be subjected toMcCarthy's intermittent employment. The discussionturned to the matter of workmen's compensation, andRomanowicz offered to facilitate the receipt of compensa-tion payments by McCarthy.In his testimony, Romanowicz stoutly maintained thathis conversation withMcCarthy on January 3, 1974,centered exclusively around the topic of obtaining work-men's or unemployment compensation for McCarthy, andthat the latter at no time during the meeting sought aresumption of employment. I credit Romanowicz' testimo-ny, not only because McCarthy did not impress me withhis candor while on the witness stand, but also because hespuriously volunteered that "All I was interested in at thattimewas obtaining some compensation."Moreover,McCarthy neither possessed nor proffered to Romanowiczanywritten indication from his doctor that McCarthy hadcleared the hurdle of his physical incapacitation and wascapable of returning to work on January 14, 1974.The General Counsel's complaint alleges that Respon-dent violated Section 8(a)(3) of the Act by dischargingand/or refusing to permit McCarthy to return to work onJanuary 3, 1974. Based upon Romanowicz' creditedtestimony, I find that the subject of McCarthy's return to4Although the Union launched another organizational drive in thespringof 1974, McCarthy attended but one union meeting and did notsubmergehimselfinto this campaign.5 In his medical report,Dr.Quigleystated that"thisinjury is arecurrenceof a prior back injury." GLOBE MANUFACTURING COMPANYwork never arose in their conversation on that date. Ifurther find that Romanowicz did not discharge McCarthyon this occasion. I shall therefore dismiss this allegationfrom the complaint.Continuing the narrative,McCarthy testified that hetelephoned Cottam on the afternoon of January 3, 1974,relative to his insurance payment. Cottam suggested thatsome remuneration might be possible if McCarthy submit-ted to an examination by the carrier's doctor. At this point,and for some unexplained reason,McCarthy askedCottam, an insurance adjuster, whether he McCarthy,could return to work on January 14, 1974, and that Cottamresponded that the examination would aid McCarthy onlyin collecting compensation "because they had told him[Cottam] at Globe that they didn't want my servicesanymore under any circumstances."McCarthy thentailoredCottam's response to, "Me impression I keepgetting from them that they don't want you back at Globeunder any circumstances." However, McCarthy admittedthat he never attempted to verify this statement withanyofficialofRespondent, and confessed that none ofRespondent's officers ever told him that he could notreturn to work, or that he was discharged. In point of fact,McCarthy testified that he was informed by Romanowicz,as late as March 15, 1974, that he still remained anemployee of Respondent. Accordingly, I do not creditMcCarthy's testimony on this issue.The important events abided until March 15, 1974.McCarthy testified that he visited the plant and ap-proached Penrose, proffered a work permit from his doctorwhich recited that he was physically able to return to work,and inquired into his employment status. The doctor'snote, dated February 7, 1974, stated that "James McCar-thy has been under my care for the treatment of an injurysustained in an industrial accident on November 12, 1973and may return to work on Monday, February 11, 1974."McCarthy then showed the notice to Romanowicz.According to McCarthy, Romanowicz perused the docu-ment and said, "your work permit doesn't mean anythingbecause you have seen fit to file unfair labor practicecharges against the company, it is inappropriate for me todiscuss employment with you."6 However, Romanowiczadded that, "you are not fired or terminated. You are stillconsidered an employee of Globe. I have nothing further tosay to you." McCarthy testified that he had retained anattorney on March 15, 1974, who instructed him to proceedto the plant and investigate his employment status, because8The initial charge in this proceedingwas filed on March 6, 1974.r In the event no exceptions are filed asprovidedby Sec.102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Orderherein shall, as provided in Sec.351the attorney had advised him to file for unemploymentcompensation.On the other hand, Romanowicz testified that, when hereceived a visit from McCarthy on March 15, 1974, he toldthe latter that, upon advice of counsel, he could notconsider McCarthy's work status because the unfair laborpractice charges which he hadfiled againstRespondentwere under investigation, and that it was inappropriate forhim to discuss the matter at that time. On this record, thereisneithermention nor hint that Romanowicz hadforeclosed any futurediscussionconcerningMcCarthy'sreturn to work, or his ability to work. Moreover, it isundisputed and I find that, during this conversation,Romanowicz explicitly advised McCarthy that "you arenot fired or terminated. You are still considered anemployee of Globe."The complaint alleges that Respondent violated Section8(a)(4) of the Act by discharging and/or refusing to permitMcCarthy to return to work on March 15, 1974, or refusingto discuss future work prospects, because he had filedcharges against Respondent under the Act. It seems clear,on the basis of McCarthy's testimony alone, that Respon-dent did not discharge him on March 15, 1974, or at anyother time thereafter.Moreover, I credit Romanowicz'version of the event, and fmd that he declined to discussMcCarthy's work status on that date on advice of counselbecause the unfair labor practice charges filed by McCar-thy were then under investigation. I find that this stancewas one which Respondent could legallyassume.Further-more, there is nothing in this record which even remotelysuggeststhat Respondent foreclosed any future colloquyregarding McCarthy's employment prospects. Accordingly,I conclude that Respondent did not violate either Section8(a)(3)or (4) of the Act by any conduct relating toMcCarthy. I shall thereforedismiss theseallegations fromthe complaint.I shall therefore order that the complaint filed herein bedismissedin its entirety.Upon the basis of the foregoing fmdings of fact andconclusions,and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 7IT IS HEREBYORDEREDthat the complaint filed herein be,and it hereby is, dismissed in its entirety.102.48ofthe Rulesand Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.